DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/21.
Applicant’s election without traverse of Group I in the reply filed on 10/26/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki EP3418053_A1 in view of Koike USPA_20140017500_A1.
1.	Regarding Claims 1, 2, 7-14, and 16, Inagaki discloses a transparent substrate such as a glass (corresponds to claimed glass cover layer) (paragraph 0001), followed by an adhesive layer (corresponds to claimed adhesive film) made of acryl material less than 100 microns (paragraph 0018), then a printed layer (corresponds to claimed image layer), and then a resin film a layer (corresponds to claimed polymer film) (Abstract). Inagaki discloses that its invention can be used in an image display device (paragraph 0125).
2.	However, Inagaki does not disclose the claimed gamut volume.
3.	Koike discloses a chemically strengthened glass useable in display devices (Title) as a cover glass (paragraph 0001) that can suppress light leakage (paragraph 0016) and does not impair tint and has clarity (paragraph 0015). Koike further discloses its glass can be made of 50-74 mol% of silica and 4 to 16 mol% of alumina, as well as 4 to 16 mol% of Na2O, and 3 to 15 mol% MgO (Claims 10 and 11) which overlaps with Applicants’ claimed ranges in instant Claim 2.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass, of Inagaki, by using the glass, of Koike. One of ordinary skill in the art would have been motivated in doing so in order to obtain a glass that suppresses light leakage, does not impair tint, and provides clarity.
5.	Koike further discloses mechanisms (see Examples) that would indicate that the claimed LAB gamut volume and HSL gamut volumes could be controlled based on end-
6.	Regarding Claims 3 and 15, Inagaki in view of Koike suggests the glass can be 0.2 mm (Koike: paragraph 0086).
7.	Regarding Claims 4 and 15, Inagaki in view of Koike suggests unevenness can be applied using am embossing roll (Inagaki: paragraph 0050). It would be expected for one of ordinary skill in the art to vary the height based on end-user specifications. Applicants have not indicated how the instantly claimed height imparts unexpected and surprising properties.
8.	Regarding Claims 5, 6, 15, Inagaki in view of Koike suggests the resin film (corresponds to claimed polymer film) can have a thickness can be less than 300 microns (Inagaki: paragraph 0113) and made from a polyester (corresponds to claimed PET) (Inagaki: paragraph 0109).
9.	Regarding Claim 17, given that the afore-described adhesive layer meets all of the limitations of the claimed adhesive layer, it would be expected for it to also be a standalone solid film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 30, 2021